Smith, Justice.
The appellant, Jackson EMC, filed a motion for an expedited appeal after a trial court denied its request for a preliminary injunction.
The only issue addressed here is the denial of the preliminary injunction. We find that the trial court did not abuse its discretion in denying the preliminary injunction and we affirm.

Judgment affirmed.


All the Justices concur.

*606Decided January 14, 1987.
Sutherland, Asbill & Brennan, Charles T. Lester, Jr., Thomas A. Cox, Jordan & Jordan, Hill R. Jordan, for appellant.
Troutman, Sanders, Lockerman & Ashmore, Robert P. Edwards, Jr., Charles F. Palmer, Jeffrey R. Nickerson, Hart & Sullivan, Michael G. Frick, for appellee.